                                           Entered on Docket
                                           March 22, 2021
                                           EDWARD J. EMMONS, CLERK
                                           U.S. BANKRUPTCY COURT
                                           NORTHERN DISTRICT OF CALIFORNIA


 1   Stephen G. Opperwall (SBN 100057)
     LAW OFFICES OF STEPHEN G. OPPERWALL
 2                             The following constitutes the order of the Court.
     4900 Hopyard Road, Suite 100
     Pleasanton, California 94588
                               Signed: March 22, 2021
 3   Telephone: (925) 417-0300
     Facsimile: (925) 417-0301
 4   E-mail: steve.opperwall@comcast.net
 5
 6   Attorneys for Creditor                ______________________________________________
     Professional Bank                     Stephen L. Johnson
 7                                         U.S. Bankruptcy Judge

 8
                             UNITED STATES BANKRUPTCY COURT
 9
                            NORTHERN DISTRICT OF CALIFORNIA
10
11                                    SAN JOSE DIVISION

12
13   In Re:                                    )       No. 21-50028 SLJ 7
                                               )
14   Evander Frank Kane,                       )       Chapter 7
                                               )
15                                             )
                                               )
16         Debtor,                             )
                                               )
17                                             )
18
19
           Order Approving Stipulation for, and Request for, Order
20
           Extending the April 5, 2021 Deadline under Bankruptcy
21
           Rules 4004(a) and 4007(c) to File Complaint to Determine
22
           Dischargeability of Debt and to Deny Discharge to May 5,
23
           2021
24
25
26         The Court having reviewed the Stipulation for, and Request

27   for, Order Extending the April 5, 2021 Deadline under Bankruptcy
28   Rules    4004(a)       and   4007(c)      to      File     Complaint    to   Determine

                                                   1
     Order Approving Stipulation for, and Request for, Order Extending the
     April 5, 2021 Deadline under Bankruptcy Rules 4004(a) and 4007(c) to File
     Complaint to Determine Dischargeability of Debt and to Deny Discharge to
     May 5, 2021
Case: 21-50028    Doc# 69    Filed: 03/22/21   Entered: 03/22/21 14:27:37    Page 1 of 3
 1   Dischargeability of Debt and to Deny Discharge between Debtor
 2   Evander Frank Kane and Creditor Professional Bank to extend that
 3   deadline to May 5, 2021, and good cause appearing, it is hereby
 4   ordered as follows:
 5
          1.     The subject Stipulation is approved.
 6
          2.     The subject earlier April 5, 2021 Deadline is hereby
 7
     extended to May 5, 2021 to file an adversary proceeding to deny
 8
     discharge    under    11    U.S.C.      Section    727    and/or     an   adversary
 9
     proceeding to determine nondischargeability of debt under 11 U.S.C.
10
11   Section 523.

12                                *** END OF ORDER***

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               2
     Order Approving Stipulation for, and Request for, Order Extending the
     April 5, 2021 Deadline under Bankruptcy Rules 4004(a) and 4007(c) to File
     Complaint to Determine Dischargeability of Debt and to Deny Discharge to
     May 5, 2021
Case: 21-50028   Doc# 69   Filed: 03/22/21   Entered: 03/22/21 14:27:37   Page 2 of 3
 1                                 COURT SERVICE LIST
 2   All ECF participants
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               3
     Order Approving Stipulation for, and Request for, Order Extending the
     April 5, 2021 Deadline under Bankruptcy Rules 4004(a) and 4007(c) to File
     Complaint to Determine Dischargeability of Debt and to Deny Discharge to
     May 5, 2021
Case: 21-50028   Doc# 69   Filed: 03/22/21   Entered: 03/22/21 14:27:37   Page 3 of 3
